FILED
                               FOR PUBLICATION                               FEB 26 2016

                                                                       MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


KEVIN MARILLEY; SALVATORE                        No. 13-17358
PAPETTI; SAVIOR PAPETTI, on
behalf of themselves and similarly               D.C. No. 4:11-cv-02418-DMR
situated,
                                                 ORDER
              Plaintiffs - Appellees,

 v.

CHARLTON H. BONHAM, in his
official capacity as Director of the
California Department of Fish and
Game,

              Defendant - Appellant.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.